     Ries Law Firm, P.S.                           THE HONORABLE FREDERICK P. CORBIT
1    Christopher F. Ries
     Post Office Box 2119
2    Moses Lake, WA 98837
     (509) 765-4437
3    (509) 765-4491 FAX
4

5                                UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF WASHINGTON
6

7
     In re:                                            ) Case No 18-03197-FPC11
                                                       )
8
     GIGA WATT INC.                                    ) NOTICE OF APPEARANCE AND REQUEST
                                                       ) FOR NOTICE OF ALL PROCEEDINGS
9
                                                       )
                                                       )
10
                            Debtor.                    )
                                                       )
11

12   TO:                    CLERK OF THE COURT
13   AND TO:                GIGA WATT, INC., Debtor
14   AND TO:                WINSTON & CASHATT, LAWYERS, the Debtor=s attorney

15   AND TO:                U.S. TRUSTEE, Trustee

16            PLEASE TAKE NOTICE that Neppel Electrical & Controls, LLC, a creditor in the above-

17   referenced matter, hereby appears in the above-entitled matter through its attorney, RIES LAW

18   FIRM, P.S. and Christopher F. Ries, Post Office Box 2119, Moses Lake, Washington 98837.
19            Pursuant to Bankruptcy Rules 2002 and 3017, Neppel Electrical & Controls, LLC, creditor,
20
     requests that all notices and orders for all matters be mailed to its attorneys, RIES LAW FIRM, P.S.
21
     and Christopher F. Ries, at the address set forth above.
22

23

24

25


     NOTICE OF APPEARANCE - 1

      18-03197-FPC11         Doc 26     Filed 12/05/18     Entered 12/05/18 10:21:53     Pg 1 of 3
           DATED this 4th day of December, 2018.
1
                                          RIES LAW FIRM, P.S.
2

3
                                             /s/ Christopher F. Ries
                                          Christopher F. Ries, WSBA #23584
4
                                          Attorney for Neppel Electrical & Controls, LLC, Creditor
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     NOTICE OF APPEARANCE - 2

      18-03197-FPC11     Doc 26    Filed 12/05/18   Entered 12/05/18 10:21:53       Pg 2 of 3
                                      CERTIFICATE OF SERVICE
1
            I certify that on December 4, 2018, I electronically filed the foregoing with the Clerk of the
2

3    Court using the CM/ECF system, which will send notification of such filing to all parties who have

4    appeared.

5                                              RIES LAW FIRM, P.S.
6

7                                                 /s/ Christopher F. Ries
                                               Christopher F. Ries, WSBA #23584
8
                                               Attorney for Creditor Neppel Electrical & Controls, LLC
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     NOTICE OF APPEARANCE - 3

      18-03197-FPC11        Doc 26     Filed 12/05/18    Entered 12/05/18 10:21:53         Pg 3 of 3
